Citation Nr: 1519791	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  07-39 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a post-operative gastrointestinal stromal tumor (GIST).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).
 
The Veteran served on active duty from August 1958 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In December 2014, the Board remanded the case for further development.


FINDING OF FACT

A GIST was not affirmatively shown to have had onset during service; a GIST was not manifested to a compensable degree within one year from the date of separation from service; and a GIST, first shown after service beyond the one year presumptive period for malignant tumors as a chronic disease, is not related to an injury, event, or illness, including stomach pains, in service.


CONCLUSION OF LAW

The criteria for service connection for a post-operative GIST have not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's December 2014 remand, the Veteran was provided a VA medical examination in January 2015 and an opinion was rendered in February 2015.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Analysis

The Veteran seeks service connection for residuals of a GIST, which he believes had its onset during service.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including malignant tumors such as a GIST, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Id. at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287.

A GIST was initially diagnosed following esophagogastroduodenoscopy on February 12, 1996.  There is no dispute that the Veteran has a post-operative GIST.  This was confirmed most recently in a VA examination report dated in February 2015.

Accordingly, the first requirement of service connection, evidence of a current disability, has been met.  See Davidson 581 F.3d at 1316.

As the current disability was initially diagnosed more than 18 years after separation from service, service connection is not warranted on the basis of an affirmative showing of inception in service, under 38 C.F.R. § 3.303(a), or a chronic disease manifested to a compensable degree within one year of separation from active service, under 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records (STRs) are negative for any complaints or treatment of a GIST.  However, STRs show complaints of stomach pains on March 14, 1966, and November 5, 1974.  Examination was negative, and the Veteran was prescribed an antacid.  On discharge examination in July 1977, he denied a history of stomach, liver or intestinal trouble.  Given the complaints of stomach pains during service, the Board finds that the Veteran has satisfied the second element of a service connection claim, an in-service illness.  See Davidson 581 F.3d at 1316.

A November 1977 VA examination shows no evidence of a gastrointestinal condition.  Examination revealed a well-healed scar of the mid-abdomen.  Bowel sounds were active.  The abdomen was soft.  There was no tenderness or organomegaly.

The Board will now address the salient issue of whether there is a relationship between the current disability and the Veteran's military service.

In a June 2012 letter, Dr. Lipkis stated that the Veteran claimed that he had recurrent abdominal pain since March 1966 in service, except he had no symptoms during his discharge examination.  The private physician opined that it is likely that the Veteran's symptoms in March 1966 in service were the first manifestation of the GIST because "[t]hese tumors can be very slow growing."

In February 2015, a VA examiner opined that it is less likely than not that the current residuals of the GIST are related to stomach aches in and since service.  
The examiner thoroughly documented the Veteran's medical history in and since service.  As to the notion that the Veteran's GIST began during service, the examiner explained that once the tumor becomes symptomatic, the symptoms would usually be expected to persist with some chronicity.  He emphasized that the Veteran had only two documented episodes of abdominal pain during his Navy career and that there is no record of symptoms from when he left the service in 1977 until 1995.  The examiner went on to explain that published estimates of GIST growth rates are widely variable, with examples from literature reports as follows: 9.3 to 18.7 months (Okai, 2003); 5 to 27 months (Toshihiko, 1995); mean 377.6 days (Choi, 2012); 3.3 months (Hashab, 2004).  He noted that shorter doubling time in range is associated with the more malignant tumors.  

He explained that the Veteran's tumor was approximately 4 cm at time of resection, which would have taken about 9 doublings to grow to that size from a 1 mm start, or approximately 9 years if one uses a rough estimate of 1 year per doubling.  He concluded that while there would be additional time from inception to reach 1 mm size, it still seems less likely that the Veteran's malignant tumor was growing while on active duty (i.e., more than 19 years prior to diagnosis).

The Board finds that Dr. Lipkis' opinion is internally inconsistent and based upon an inaccurate factual premise.  As to factual inaccuracy, Dr. Lipkis' opinion is based on the premise that the Veteran had constant symptoms of stomach pain since service, except for the day of his July 1977 separation examination.  However, the November 1977 VA examination report shows no gastrointestinal problems.  As to inconsistency, the notion of symptoms since service is inconsistent with Dr. Lipkis' finding that the Veteran's stomach pains started "sometime after his discharge," citing to the 1996 esophagogastroduodenoscopy that revealed the GIST some 18 years after service.  Accordingly, Dr. Lipkis' opinion is afforded no probative value as it is internally inconsistent and based upon an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board finds that the VA examiner's opinion constitutes competent and persuasive medical evidence with respect to the onset of the current disability and any nexus to service, which opposes the claim.  The unfavorable opinion was rendered by a medical professional who meticulously reviewed the Veteran's file and supported his conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

To the extent that the Veteran believes his GIST was related to service, the Veteran is competent to attest to stomach pain, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, GIST is not simple medical condition the Veteran is competent to self-diagnose, because it falls outside the realm of common knowledge of a lay person, that is, such diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.") (emphasis added).  An opinion as to its etiology is equally complex, especially given that it was initially diagnosed more than 18 years after service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, as he is not competent to offer an opinion as to the etiology of his GIST, his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009).  Notably, the VA examiner, in his expert medical opinion, considered but did not endorse the Veteran's theory

The evidence also does not establish the "nexus" requirement by evidence of chronicity or continuity of symptomatology.

As service treatment records, including induction and separation examinations, are negative for evidence of a GIST, service connection on the basis of chronicity is not warranted.  Moreover, while STRs show stomach pains, the current disability, a GIST, is a different diagnosis.  The Board acknowledges the Veteran's report of occasional stomach pains since service.  However, as discussed above, the persuasive medical evidence of record, namely the VA examiner's opinion, dissociates the Veteran's GIST from his reported history of in-service symptomatology.  Absent persuasive evidence to the contrary, the Veteran's contentions alone do not support a grant of service connection for GIST based on continuity of symptomatology.

The Board's finding is further supported by the objective medical evidence of record, which weighs against the idea that the Veteran's stomach pains have continued since service.  The STRs show complaints of stomach pains on March 14, 1966, and November 5, 1974.  The Veteran denied a history of stomach, liver or intestinal trouble on separation from service in July 1977 and during a post-service VA examination in November 1977.  There is no record of stomach problems between 1974 and 1996.  In this way, there is an approximately 22 year period without reported symptoms, and, more importantly, the Veteran did not report continued stomach pains on separation from service in July 1977 nor upon medical examination in November 1977.  This contemporaneous objective medical evidence is more probative than the Veteran's current contentions regarding continuity of symptomatology.  Accordingly, while the Veteran currently alleges stomach pain in and recurring sometime after service, the weight of the evidence is against a finding of continuity of symptomatology.

In summary, in reaching its determination in this case, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  Nonetheless, the evidence is not in relative equipoise on all material elements.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.



ORDER

Service connection for post-operative gastrointestinal stromal tumor is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


